UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 1-32955 HOUSTON AMERICAN ENERGY CORP. (Exact name of registrant as specified in its charter) Delaware 76-0675953 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 801 Travis Street, Suite 1425, Houston, Texas 77002 (Address of principal executive offices)(Zip Code) (713) 222-6966 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of August 3, 2009, we had 28,000,772 shares of $0.001 par value Common Stock outstanding. HOUSTON AMERICAN ENERGY CORP. FORM 10-Q INDEX Page No. PART I.FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets as of June 30, 2009 and December 31, 2008 3 Consolidated Statements of Operations for the three and six months ended June 30, 2009 and June 30, 2008 4 Consolidated Statements of Cash Flows for the six months ended June 30, 2009 and June 30, 2008 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 19 PART IIOTHER INFORMATION Item 6. Exhibits 19 Index PART I - FINANCIAL INFORMATION ITEM 1 Financial Statements HOUSTON AMERICAN ENERGY CORP.
